           Case 1:18-vv-01276-UNJ Document 46 Filed 01/06/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1276V
                                          UNPUBLISHED


    LATORIA MARTIN,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: November 20, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On August 22, 2018, Latoria Martin filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered she suffered a left Shoulder Injury
Related to Vaccine Administration (SIRVA) as a result of receiving the influenza (“flu”)
vaccine on September 18, 2017. Petition at 1. Petitioner further alleges that “she
continue[d] to have ongoing pain and left shoulder symptoms” for more than six months
after vaccination. Petition at 3. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On November 20, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for a left SIRVA. On November 2, 2020, Respondent filed a Rule

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01276-UNJ Document 46 Filed 01/06/21 Page 2 of 2



4 Report and Proffer indicating Petitioner should be awarded $120,214.00 ($120,000.00
for pain and suffering and $214.00 for unreimbursed expenses). ECF 40 at 4. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Therefore, according to the terms in the Proffer, I award Petitioner a lump sum
payment of $120,214.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
